Citation Nr: 1021837	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-25 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran







ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to April 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).


FINDINGS OF FACT

1.  At no time has the Veteran's left knee flexion been 
limited to 45 degrees or less. 

2.  On June 25, 2009, the Veteran's left knee extension was 
limited to 10 degrees.    

3.  The Veteran has left knee instability that is, at most, 
slight in nature.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for limitation of flexion of the left knee are not 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5260 (2009).

2.  The criteria for a separate disability rating of 10 
percent for limitation of left knee extension are met, 
effective June 25, 2009.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1-4.16, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5261 (2009).  

3.  The criteria for a separate disability rating of 10 
percent for left knee instability are met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5003, 
5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claim Assistance Act, 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, sets out VA's duty to notify and 
assist a Veteran upon receipt of a claim for benefits.  A 
letter, dated in October 2005, together with the August 2006 
statement of the case (SOC), addressed VA's notice 
requirements.  Although the information contained in the 
August 2006 SOC was not provided prior to the rating decision 
on appeal, the Board finds that this did not result in any 
prejudice to the Veteran, as he has been allowed an 
opportunity to submit additional evidence to support his 
claim (which he did).  Moreover, after this additional 
evidence was received the claim was readjudicated.  What is 
more, the Veteran has been represented by a state service 
organization throughout the pendency of his appeal, which is 
very familiar with the elements necessary to establish an 
increased rating claim.  Therefore, any notice deficiencies 
do not affect the essential fairness of the adjudication, and 
the presumption of prejudice is rebutted.  For this reason, 
no further action is required regarding the duty to notify.

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded VA examinations, and his service and VA 
treatment records have been obtained.  Further, the Veteran 
has not identified any private treatment records, or any 
other documents, VA should seek to obtain on his behalf.  The 
Veteran's request for a hearing has also been honored, and 
the transcript associated with the claims folder.  As the 
Board is unaware of any other relevant evidence that is not 
of record, the Board finds all reasonable efforts were made 
by VA to obtain evidence necessary to establish the claim, 
and VA has no outstanding duty to provide further assistance 
with the development of evidence.

The Veteran is currently rated at 10 percent for a 
degenerative joint disease of the left knee, under 38 C.F.R. 
§ 4.71a, DC 5260-5003.  The criteria for rating based on 
limitation of flexion of the knee joint are set forth in 
Diagnostic Code 5260.  This provides that a noncompensable 
rating is warranted where flexion of the knee is limited to 
60 degrees.  A 10 percent rating is warranted where flexion 
is limited to 45 degrees.  A 20 percent rating is warranted 
where flexion is limited to 30 degrees.  A 30 percent rating 
is warranted where flexion is limited to 15 degrees.  

Diagnostic Code 5261 sets forth the rating criteria for 
limitation of extension of the knee and a noncompensable 
rating is warranted where extension of the knee is limited to 
5 degrees.  A 10 percent rating is warranted where extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
Limitation of extension to 30 degrees warrants the assignment 
of a 40 percent disability rating.

Diagnostic Code 5257, provides a 10 percent rating for slight 
knee impairment with recurrent subluxation or lateral 
instability.  A 20 percent rating is assigned for moderate 
impairment, and a 30 percent rating for severe impairment of 
this nature.  

Additionally, VA may assign separate disability ratings for 
limitation of flexion, limitation of extension, and 
instability when the facts warrant it, and the rating for an 
orthopedic disorder should reflect any functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain, but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In June 2005, the Veteran's left knee was treated at a VA 
facility.  At this time, the VA physician noted the Veteran's 
new complaints of pain at the "bottom tip" of his left knee 
cap, with pain at the top, medial and lateral aspects of the 
knee having been present for a "long time."  This record 
also documented the Veteran's history of cortisone injections 
and knee braces, to manage his left knee disorder.  On 
physical examination, the Veteran's left knee had (i) full 
range of motion, (ii) no swelling or erythema, (iii) some 
tenderness to the shin, but (iv) no evidence of trauma or 
injury.  An x-ray of the left knee revealed a varus 
deformity, hypertrophic bone reaction, and no evidence of any 
fracture of dislocation.  The VA physician continued the 
Veteran's diagnosis with left knee degenerative joint 
disease.

In an effort to asses the severity of the Veteran's left knee 
disorder, he was provided a December 2005 VA examination.  
During the examination interview, the Veteran reported left 
knee pain, stiffness, and an inability to walk more than one-
half block without a "flare-up," which was the only time he 
used his knee brace.  The Veteran also denied any episodes of 
left knee dislocation, recurrent subluxation, swelling, or 
redness.  On physical examination, the Veteran had full left 
knee range of motion and repetitive testing did not result in 
any loss of range of motion; however, the Veteran had a 
"slight antalgic" gait.  The examiner also found the 
Veteran's left knee tender in the medial and inferior aspect; 
however, there was no ankylosis, effusion, instability, 
guarding of movement, or erythema.  This report further 
documents the Veteran's continued the Veteran's diagnosis of 
left knee degenerative joint disease.  

In August 2006, the Veteran was again treated at a VA medical 
facility.  In addition to documenting the Veterans 
"bilateral severe arthritis of the knees," this treatment 
record reflects the Veteran's diagnosis with "brittle 
diabetes," causing lack of sensation in his feet.  Further, 
the Veteran's chronic impingement of the shoulders with 
rotator cuff tears "prevent[ed] him from using a walker or a 
standard wheel chair," and in view of an up coming right 
shoulder surgery, requiring 12-weeks of recovery, the Veteran 
was recommended for a motorized device to allow him to remain 
mobile.  

The Veteran's left knee was again examined at an October 2006 
VA examination.  During the examination interview, the 
Veteran reported (a) continued left knee pain, which 
increased under his body weight, (b) that his left knee 
occasionally gave way, (c) discomfort walking and standing 
for extended periods of time, and (d) decreased endurance 
with prolong ambulation.  On physical examination, the 
Veteran had (i) flexion from zero-to-120 degrees, and (ii) 
extension to zero degrees, with pain noted at 120 degrees of 
flexion.  This examination also revealed some varus and 
valgus instability, and an antalgic gait; however, there was 
no effusion, swelling or tenderness.  The examiner documented 
the Veteran's usage of a wheeled walker (with a seat), and 
opined that the left knee disorder "had no affect on the 
veteran's activities of daily living, except for prolonged 
stance and ambulation."  After this examination, the Veteran 
was diagnosed with severe bilateral knee degenerative joint 
disease and early peripheral diabetic neuropathy of both 
lower extremities, and mild diabetic right peroneal 
neuropathy.  

On two occasions in October 2007, the Veteran sought VA 
treatment for his left knee disability.  At an October 9, 
2007 VA treatment, the VA physician noted left gait 
instability and his need for a scooter for long walks.  An 
October 10, 2007 VA treatment record also noted the Veteran's 
gait instability and the Veteran's diabetic related loss of 
sensation in his feet.  Both VA medical professionals 
attributed, at least in part, the Veteran's need for an 
electric cart and his gait instability to his left knee 
disorder.   

Most recently, the Veteran's left knee was assessed at a June 
2009 VA examination.  In this exam interview, the Veteran 
reported constant left knee pain (which increased with 
prolonged ambulation and at night), left knee lack of 
endurance, and the occasional giving out of his left knee; 
nevertheless, the Veteran denied any swelling or locking.  On 
physical examination, the Veteran had left knee (i) flexion 
from 10-to-130 degrees and (ii) extension to 10 degrees.  On 
repetitive testing, there was no additional loss of range of 
motion or function.  The examination report further reflects 
left knee (a) pain at the end of flexion; (b) decreased knee 
strength (due to arthritis and diabetic peripheral 
neuropathy); (c) mild tenderness over the medial aspect of 
the left knee; and (d) mild genuvarus.  At this time, the 
examiner found no redness, abnormal/guarding of movement, 
abnormal gait, functional limitations on standing or walking, 
or abnormal shoe wear, though  the examiner indicated the 
Veteran used an electric cart related to a lower back 
disorder.  An x-ray taken of the Veteran's left knee revealed 
advanced osteoarthritis with complete obliteration of the 
medial compartment of the knee joint, which, when compared to 
an x-ray from the Veteran's June 2005 VA examination, was 
characterized as "worse."  This examiner diagnosed the 
Veteran with tricompartment degenerative joint disease of the 
left knee, with decreased range of motion.

The Board again notes that the RO assigned a 10 percent 
disability rating, under Diagnostic Code 5260-5003, for left 
knee arthritis with painful noncompensable limitation of 
flexion.  VA examination reports, dated in June 2005 and 
December 2005, document the Veteran's full range of left knee 
motion, and the Veteran's left knee flexion has only been 
limited to 120 and 130 degrees, respectively, at VA 
examinations in October 2006 and June 2009.  Since this 
evidence does not reflect that the Veteran's flexion has been 
limited to at least 30 degrees, a rating higher than 10 
percent for limited flexion is not indicated.  

The Board further finds, however, that a separate disability 
rating may be assigned for limitation of extension under 
Diagnostic Code 5261.  In this regard, the medical evidence 
of record does not reflect a compensable disability rating, 
under Diagnostic Code 5261, prior to June 25, 2009.  During 
the VA examination conducted at that time, the Veteran, for 
the first time exhibited limitation of left knee extension to 
10 degrees, entitling him to a 10 percent disability rating 
and not more under Diagnostic Code 5261, effective from this 
examination.  

The Board acknowledges that this examination report, as all 
previous examination reports and treatment records, document 
the Veteran's complaints of left knee pain and functional 
loss; however, this evidence does not reflect the presence of 
any significant factors of additional functional loss due to 
pain, weakness, etc, to any degree not already contemplated 
in the Veteran's 10 percent disability rating under 
Diagnostic Code 5260 or 5261.  Thus, no higher rating based 
on limitations of motion is warranted.  

Instability

After a thorough review of the evidence of record, the Board 
finds sufficient evidence to establish the Veteran's 
entitlement to a separate disability rating for left knee 
instability, under Diagnostic Code 5257, as a separate 
compensable ratings may be assigned for a knee disorder, if 
there is both instability under Diagnostic Code 5257, and 
arthritis which causes limitation of motion under Diagnostic 
Codes 5260 or 5261.  See VAOPGCPREC 23-97.  

The medical evidence of record, including a December 2005 VA 
examination report, documents the Veteran's usage of a left 
knee brace in part for stability.  Moreover, October 2007 VA 
treatment records reflect the Veteran's usage of a motorized 
cart, which, VA medical professionals opined was required, at 
least in part, because of his left knee disorder.  In view of 
this, it is reasonable to conclude slight instability is 
shown as to warrant a separate 10 percent evaluation under 
Diagnostic Code 5257.  

The Board has considered other possibly applicable Diagnostic 
Codes, but the evidence of record does not reflect any left 
knee (i) ankylosis; (ii) frequent episodes of "locking," 
pain and effusion into the joint; (iii) symptomatic removal 
of the semilunar cartilage; (iv) impairment of the tibia and 
fibula; or (v) genu recurvatum, making Diagnostic Codes 5256, 
5258, 5259, 5262 and 5263 inapplicable.  

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 
3.321.  However, the Board finds no aspects of the Veteran's 
disabilities that are not contemplated by the schedular 
criteria.  Moreover, there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, for which 
the Veteran has not been compensated or that is not 
contemplated in the respective ratings assigned, that would 
take the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Notably, the rating schedule 
contemplates loss of working time due to exacerbations 
commensurate with the level of disability which, in this 
case, is contemplated in the respective ratings assigned in 
this decision.  See 38 C.F.R. § 4.1.  See also VAOPGCPREC 5-
2005 (Nov. 25, 2005).  For the aforementioned reasons, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for left knee limitation of 
flexion is denied.

A 10 percent rating for left knee limitation of extension is 
granted, effective June 25, 2009.

A 10 percent rating for left knee instability is granted, 
subject to the laws and regulations governing the awards of 
monetary compensation.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


